DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 16 is objected to because of the following informalities:  
There is a typo in claim 16. In the claim, “method of claim 1” should be – method of claim 11 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (WO 2016/040782 A1), hereinafter “Olesen”, supported by provisional application 62/049,978 submitted on 12 September 2014, in view of IEEE Std 802.11™-2012, “Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications”, hereinafter “802.11”.
Claims 1 and 11:
Regarding claim 1, Olesen teaches, ‘a communication apparatus’ (Olesen: [0038], “The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks) ‘comprising circuitry’ ([0065], “The devices in a WLAN, such as an AP or STA, may include one or more of the following: a processor, a memory, a radio receiver, and/or transmitter ( e.g., which may be combined in a transceiver), one or more antennas, etc.);  configured to:
‘establish a communication link with a second communication apparatus’ (“to facilitate access to one or more communication networks” as described above in [0038]);
‘determine whether or not the second communication apparatus supports a very short physical layer convergence protocol ("VSP")’ (Olesen: [0125], “A capability of the STA to support the short OFDMA PPDU may be exchanged through association or the beacon (for example, carried in an association request frame, an association response frame, a probe response frame, a beacon frame, etc.); as per the specification VSP is very short PLCP which is defined as a PLCP shorter than PLCP of the related art, as defined in the specification, “The selected PLCP is also called a PLCP of a related art or a PLCP which is shorter than the PLCP of the related art (hereinafter, also referred to as a "very short PLCP (VSP)) ([0057]).
Olesen however does not expressly teach the claim element, ‘calculate a candidate time length for communications with the second communication apparatus’.
As per the specification, ‘candidate time length’ is defined as “an estimated time length until the communication synchronization error falls within a predetermined range (hereinafter, also referred to as a "Tvsp candidate time length") ([specification], [0069]).
802.11 teaches in 9.19.2.4. “The TXNAV timer is a timer that is initialized with the duration from the Duration/ID field in the frame most recently successfully transmitted by the TXOP holder. The TXNAV timer begins counting down from the end of the transmission of the PPDU containing that frame. Following the BlockAck response, the HT STA may start transmission of another MPDU or A-MPDU a SIFS after the completion of the immediately preceding frame exchange sequence. The HT STA may retransmit unacknowledged MPDUs within the same TXOP”. 
Retransmission is necessary when synchronization error happens. When a frame with shorter preamble is used the synchronization error may increase because of lack of more bits used for synchronization. 802.11 defines parameter “dot11RSNASAESync” (Pg. 1912) which specifies the maximum number of synchronization errors. 

Combination of Olesen and 802.11 does not teach, ‘transmit the candidate time length to the second communication apparatus in an exchange frame’. 
802.11 Table 8-22 (§ 8.3.3.5 Association Request frame format) discloses multiple parameters in the body of the association request format. 
It would have been obvious to a person of ordinary skill in the art to use the association request frame (discussed above) body, and modify it to include the Tvsp candidate time length as an added parameter for its specific use in the communication like other parameters already present, e.g. parameters like “capability”, “supported rates”, “extended supported rates”, “HT capabilities”, and “extended capabilities”.
A person of ordinary skill in the art would be motivated to modify the association request frame format to make use of the new parameter ‘candidate time length’ to define, e.g. type of PPDU frames used for transmitted PPDU frames.
Claim 11 is for a method implemented by the apparatus of claim 1. Claim is a change in category with respect to claim 1. Claim elements are discussed in claim 1.
Claim is rejected based on rejection of claim 1. 

Regarding claim 2, combination of Olesen and 802.11 teaches the communication apparatus of claim 1 (discussed above), wherein the exchange frame comprises a header and a frame body (802.11, Table 8-22 discloses the association request frame body; Presence of header is implied; association request frame is the ‘exchange frame’ of the claim as discussed above in claim 1).
Claim 12 is for a method implemented by the apparatus of claim 2. Claim is a change in category with respect to claim 2. Claim elements are discussed in claim 2.
Claim is rejected based on rejection of claim 2.

	Claims 6 and 16:
Regarding claim 6, combination of Olesen and 802.11 teaches the communication apparatus of claim 11 (discussed above; as per examiner’s interpretation discussed in claim objection section). 
Though combination of Olesen and 802.11 does not expressly teach, ‘wherein the circuitry is further configured to generate a frame with a first format when the candidate time length has not elapsed since transmission of a previous frame to the second communication apparatus’, 
the claim would have been obvious based on the teaching by 802.11, “The TXNAV timer is a timer that is initialized with the duration from the Duration/ID field in the frame most recently successfully transmitted by the TXOP holder. The TXNAV timer begins counting down from the end of the transmission of the PPDU containing that frame (§ 9.19.2.4)”, and from discussion in claim 1 that to be able to handle retransmission due to synchronization error because of short PPDU transmission, frame of short PPDU may be transmitted if the time elapsed is less than the time, decided as the ‘candidate time length’.
Claim 16 is for a method implemented by the apparatus of claim 6. Claim is a change in category with respect to claim 6. Claim elements are discussed in claim 6.
Claim is rejected based on rejection of claim 6.

Claims 7 and 17:
Regarding claim 7, combination of Olesen and 802.11 teaches ‘the communication apparatus of claim 6’ (discussed above), ‘wherein the first format is the VSP’ (Discussed above in claim 6 that the first format is the short PPDU, i.e. VSP of the claim).
Claim 17 is for a method implemented by the apparatus of claim 7. Claim is a change in category with respect to claim 7. Claim elements are discussed in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 8 and 18:
Regarding claim 8, combination of Olesen and 802.11 teaches ‘the communication apparatus of claim 6’ (discussed above). 
The claim, ‘wherein the circuitry is further configured to generate the frame with a second format when the candidate time length has elapsed since transmission of the previous frame to the second communication apparatus’, is obvious based on the discussion above in claim 6, when the elapsed time is bigger than the candidate time length, retransmission cannot be handled in case of error. Therefore, short frame format is not to be transmitted, so that synchronization error probability is reduced.
Claim 18 is for a method implemented by the apparatus of claim 8. Claim is a change in category with respect to claim 8. Claim elements are discussed in claim 8.
Claim is rejected based on rejection of claim 8.

Claims 9 and 19:
Regarding claim 9, combination of Olesen and 802.11 teaches ‘the communication apparatus of claim 1’ (discussed above), ‘wherein the circuitry is further configured to: in a first case when it is determined that the second communication apparatus does not support the VSP, tum off a VSP setting’ (Olesen: [0121], line 6, “The AP may select the OFDMA PPDU frame format(s) based on the STAs' capability”; [0125], lines 6-11, “the AP may check the ST As' capability field, which may indicate support for long and/or short OFDMA PPDU preambles … If a STA at least one STA) (e.g., involved in the upcoming DL OFDMA transmission does not support the short OFDMA PPDU, then the AP may decide to use the long preamble. If all the ST As support a short PPDU format, the short preamble may be used”; Turning off the VSP setting is equivalent to use of long PPDU).
Claim 19 is for a method implemented by the apparatus of claim 9. Claim is a change in category with respect to claim 9. Claim elements are discussed in claim 9.
Claim is rejected based on rejection of claim 9.

Claims 10 and 20:
Regarding claim 10, combination of Olesen and 802.11 teaches ‘the communication apparatus of claim 9’ (discussed above). 
The claim element, ‘wherein the circuitry is further configured to: in a second case when it is determined that the second communication apparatus does support the VSP, tum on the VSP setting’ is discussed above in claim 9. Turning on the VSP setting is equivalent to use of short PPDU.
Claim 20 is for a method implemented by the apparatus of claim 10. Claim is a change in category with respect to claim 10. Claim elements are discussed in claim 10.
Claim is rejected based on rejection of claim 10.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Olesen and 802.11 as applied to claim 1 above, and further in view of DONG, Xiandong (WO 2013181852 A1), hereinafter “Dong”.
Claims 3 and 13:
Regarding claim 3, combination of Olesen and 802.11 teaches the communication apparatus of claim 2 (discussed above).
Combination of Olesen and 802.11 however fails to teach, ‘wherein the exchange frame further comprises a physical layer convergence protocol (PLCP)’.
Dong in the same field of endeavor teaches, ‘wherein the exchange frame further comprises a physical layer convergence protocol (PLCP)’ (Dong: Pg. 15, Par. 6, “The (association request) frame is finally sent in the form of a PPDU (PLCP protocol data unit)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Dong with that of the combination of Olesen and 802.11 so that PLCP could have other related information.
Claim 13 is for a method implemented by the apparatus of claim 3. Claim is a change in category with respect to claim 3. Claim elements are discussed in claim 3.
Claim is rejected based on rejection of claim 3.

	Claims 4 and 14:
Regarding claim 4, combination of Olesen, 802.11, and Dong teaches the communication apparatus of claim 3 (discussed above).
The claim element, ‘wherein the candidate time length is transmitted in the frame body’ is discussed above in claim 1. As discussed in claim 1, a person would be motivated to modify the ‘association request frame’, to include the parameter ‘candidate time length’.
Claim 14 is for a method implemented by the apparatus of claim 4. Claim is a change in category with respect to claim 4. Claim elements are discussed in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 5 and 15:
Regarding claim 5, combination of Olesen, 802.11, and Dong teaches the communication apparatus of claim 4 (discussed above).
Though not expressly discussed by the combination of Olesen, 802.11, and Dong, ‘wherein the candidate time length is configured with an action category and an action identification’, it is obvious that when the association request frame body is modified and a new parameter ‘candidate time length’ is added to it, its type and length will be there. Type and length may be mapped to ‘action category’ and ‘action identification’ of the claim (see specification [0071]).
Claim 15 is for a method implemented by the apparatus of claim 5. Claim is a change in category with respect to claim 5. Claim elements are discussed in claim 5.
Claim is rejected based on rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) US-20130315342-A1 teaches method and device for transmitting a preamble in a wireless communication system;
b) US-20160007342-A1 teaches physical layer protocol data unit format in a high efficiency wireless LAN.
c) US-20070280173-A1 teaches method for configuring signals corresponding to adaptive packet format of MIMO-WLAN system.
d) US-20120177017-A1 teaches transmission rules within a TXOP for wider bandwidth operation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462